PER CURIAM:
Appellants Terry Gerber, Cathy Gerber, and Donald Gessley appeal from a judgment entered by the Circuit Court of Cass County following a bench trial. The circuit court granted judgment to Respondent Modern Motors, LLC against Terry Gerber and Gessley on Modern Motors' claim for enforcement of a promissory note. The judgment awarded Modern Motors $107,025.40 in unpaid principal, interest and late fees, and $16,053.87 in attorney's fees. The circuit court also denied Gessley's counterclaim seeking to exercise a state-law right of redemption to an airplane which had been pledged as collateral for the promissory note, and denied Cathy Gerber's motion to intervene in the action to assert a claim for replevin of the airplane.
Appellants raise six points on appeal. They argue that the circuit court erroneously admitted the promissory note and an assignment agreement into evidence; that the judgment was unsupported by sufficient evidence (assuming that the note and assignment were erroneously admitted); that Modern Motors' retention of the security for the note (the airplane) had the effect of extinguishing the debt; that the circuit court erroneously rejected Gessley's attempt to enforce his redemption rights to the airplane; that the court erroneously denied Cathy Gerber's motion to intervene; and that the court erroneously calculated Modern Motors' recoverable attorneys' fees.
We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).